DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 11, 13, 16, 17, 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ahrendt (USPN 2003/0165038).
Regarding claim 11, Ahrendt discloses a method for controlling a solenoid valve having a solenoid coil (such as a solenoid 102 is used in a valve, see par. 0002), said method comprising:

coupling a first semiconductor device (such as 220) to the solenoid coil (102);
coupling a flyback circuit (104) in parallel to the solenoid coil (102);
providing a pulse-width modulated (PWM) gate signal to the first semiconductor device to control the solenoid valve (see the third graph shown in figure 3);
enabling the flyback circuit to maintain current through the solenoid coil above a first threshold when the first semiconductor device is controlled by the PWM gate signal to hold the solenoid valve in an open position (the valve opens when the switch 220 is de-energized) (see a first graph in figure 3, par. 0034); and
reducing a duty cycle of the PWM gate signal (a duty cycle are reduced from t3 to t9, see figure 3) when the flyback circuit is enabled.
 Regarding claim 13, 19, Ahrendt discloses coupling the flyback circuit (104) in parallel to the solenoid coil (102) comprises forming a close-loop circuit that excludes the first semiconductor device (220)(see figure 2).
Regarding claims 16, Ahrendt discloses disabling the flyback circuit (104) when the first semiconductor device is controlled by the PWM gate signal to de-energize the solenoid coil (see par. 0036).

a poppet  configured to translate therein (the valve inherently includes a poppet); and 
a drive circuit (see figure 2) comprising:
a first semiconductor device (202) controlled by a pulse-width modulated (PWM) gate signal  (a fourth graph in figure 3) to energize said solenoid coil (102); and
a flyback circuit  (104) coupled in parallel to said solenoid coil (102) and configured to maintain current through said solenoid coil above a first threshold when said first semiconductor device is controlled by the PWM gate signal to hold said poppet in an open position (such as the valve in an open position between t2-t3, see figure 3); and
a processor (108) configured to generate the PWM gate signal and reduce a duty cycle of the PWM gate signal (a duty cycle is reduced between t3 to t8) when the flyback circuit is enabled.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-6, 9-10, 12, 14-15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahrendt (USPN 2003/0165038) in view of Needham et al (USPN 2012/0228395).
Regarding claims 1, 5, Ahrendt discloses a drive circuit (see figures 1-3) for controlling a solenoid valve having a solenoid coil (102), said drive circuit comprising:
a first semiconductor device (220) coupled in series with the solenoid coil (102) and controlled by a pulse-width modulated (PWM) gate signal to energize the solenoid coil (see a third graph in figure 3);

a second semiconductor device (210) controlled by a flyback control signal to enable said flyback circuit when said first semiconductor device (220) is controlled by the PWM gate signal to hold the solenoid valve in an open position (between t2 and t3, see figure 3); and
a diode (114) coupled in series with said second semiconductor device (220) to slow decay of a current conducted through the solenoid coil (see a fourth graph in figure 3, par. 0019); and
a processor (108) configured to generate the PWM gate signal to control said first semiconductor device (220), and to reduce a duty cycle of the PWM gate signal (t3-t8) when said flyback circuit is enabled to reduce power consumption by the solenoid coil (see figures 2, 3).
However, Ahrendt does not explicitly disclose the diode as claimed.
Needham disclosesa drive circuit (see figure 5) for controlling a solenoid valve having a solenoid coil (508) comprises a diode has low forward voltage (such as  schottky diode 515, see par. 0194).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
Regarding claims 2-4, 12, 14, 20,  Ahrendt does not disclose a switching frequency, the processor as claimed.
Needham discloses a drive circuit (see figure 5) for controlling a solenoid valve having a solenoid coil (508) comprises a processor configured to generate a PWM signal has a switching frequency at least 100 Hz (see par. 0078), the processor further configured to generate the PWM signal with an initial duty cycle of 100 percent when the valve transitioning to an open (see par. 0082), and reduce a duty cycle of the PWM signal to 25 percent or less (see par. 0111).
It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the processor of Ahrendt to incorporate a processor as disclosed by Needham in order to precisely regulate a timing flow through the valve.
 Regarding claim 6, Ahrendt discloses said second semiconductor device (210) is controlled by the flyback control signal (a signal from a control 108) to disable said flyback circuit (e.g. at a time t9) when said first semiconductor device 
Regarding claim 9, Ahrendt discloses wherein said flyback circuit (104) is coupled in parallel with the solenoid coil (102) to form a closed-loop circuit that excludes said first semiconductor device (220).
Regarding claim 10, Ahrendt discloses the processor (108) is further configured to control the duty cycle of the PWM gate signal to maintain current through the solenoid coil above a first threshold (such as a first threshold at t2, see figure 3) corresponding with the solenoid valve being held in the open position (see par. 0034).
Regarding claims 15, 18 Ahrendt discloses wherein coupling the flyback circuit in parallel with to the solenoid coil comprises:
coupling a second semiconductor device (210) in parallel to the solenoid coil, the second semiconductor device controlled by a flyback control signal to enable the flyback circuit (see the first graph in figure 3) when the first semiconductor device (220)  is controlled by the PWM gate signal to hold the solenoid valve in the open position (see figure 3); and


However, Ahrendt does not explicitly disclose the diode as claimed.
Needham discloses a drive circuit (see figure 5) for controlling a solenoid valve having a solenoid coil (508) comprises a diode has low forward voltage (such as  schottky diode 515, see par. 0194).
It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the diode of Ahrendt to incorporate a low forward voltage diode as disclosed by Needham in order to improve a switching performance  action such that reducing a power consumption.
3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahrendt (USPN 2003/0165038) in view of Needham et al (USPN 2012/0228395), and further in view of Adams et al (USPN 6,050,281).
	Regarding claim 7, Ahrendt and Needham disclose all limitations of claim 1 as discussed above, but do not explicitly disclose the first semiconductor device as claimed.

It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the device of Ahrendt and Needham to incorporate a first semiconductor device  as disclosed by Adams in order to enhance a valve drive circuit and reducing an operating power.
Allowable Subject Matter
4.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.